    Case: 3:18-cv-50040 Document #: 101 Filed: 06/26/19 Page 1 of 1 PageID #:359

                     U.S. District Court for the Northern District Of Illinois
                                   Attorney Appearance Form


 Case Title: Pursley v. City of Rockford, et.             Case Number: 3:18ev 50040
             al.

 An appearance is hereby tiled by the undersigned as attorney for:
 City Administrator for the Estate of Howard Forrester
 Attorney name (type or print): Robed C. Pottinger

 Firm: Barrick, Switzer, Long, Balsley & Van Evera, LLP

 Street address: 6833 Stalter Drive, Rockford, IL 61108

 City/State/Zip: Rockford, IL 61108

 Bar ID Number: 6202815                                  Telephone Number: 815-962-6611
 (See item 3 in instructions)

 Email Address: rcpottingerbslbv.com/ekuelIingbsIbv.com

Are you acting as lead counsel in this case?
                                                                                   Yes      LI No
Are you acting as local counsel in this case?
                                                                             LI Yes               No
Are you a member of the courts trial bar?
                                                                                   Yes
                                                                                            LI No
If this case reaches trial, will you act as the trial attorney?
                                                                                   Yes            No
If this is a criminal case, check your status.
                                                             LI     Retained Couns&

                                                             LI     Appointed Counsel
                                                                    If appointed counsel, are you

                                                                   LI Federal Defender
                                                                   LI CJA Panel Attorney
In order to appear before this Court an attorney must either be a member in good
                                                                                    standing of this Courts
general bar or be granted leave to appear pm hac vice as provided for by local rules
                                                                                       83.12 through 83.14.
  declare under penalty of perjury that the foregoing is true and correct. Under 28
                                                                                    U.S.C.1746, this
statement under perjury   has the same force and effect as a sworn statement made under oath.

Executed on June 26, 2019

Attorney signature:         S/ Robed C. Pottinger
                            (Use electronic signature if the appearance form is filed electronically.)

                                                                                            Revised 8/112015
